Title: To Benjamin Franklin from Anthony Barons and Alexander Cummings, 28 April 1782
From: Barons, Anthony,Cummings, Alexander
To: Franklin, Benjamin


Au haver De Grase Aprele the 28 17[82?]
Sir this Is the humble petiton of seventeen Americans now in this plase in A very Low Condition Jus come from england wheair wee have had the most long and sevear imprisonment that the subgects of Any cuntry has Been this war for the want of Cloaths and every necary of Life now wee your humbl Petitioners and Cuntrymen mak as Bold to aqueant you of our needsisity at this time hoping that you will Look upon your Cuntrymen that has Been fighting for our Cuntry and has Been ther Most of us in prison tow years and some mor But few of us Looss when wee arived hear wee had Passports for Luriant and Differant ports of france but not Being able to persed on our Journy we was obliged to Continue in this plas And the will not Lett us hav a pass to go to Sea In any ship without paying the money that wee have received from them wee hae Been advised to aquent you of our Condition And the Consell told us that hee maid no Doubt but you would help us in the Low Sitation that wee ar now in the most of us hav got wives and familis in America And hav paid [?]ats and Evrything Acord to our stayton And it is very hard if wee can Not bee Rileved out of our Distress by our Contry wee must go to parts of the worled upon tha Acount of not being sent home that very posible wee never shall Bee able to geet home tow our wives Any mor or forevr and Wee hope that thiss Letter will put you Remembrance of your poore Contrymen And If the power is invested in you to help them to Some Little money you And in so Doing you will hav the thanks of your humbl petitinors And their prayres Likways
Anthony BaronsAlexer Cummings
 
Addressed: Son Excellence / Monseigneur francklin / ministre des Etats unis de / L’amerique septentrionalle / en Son hotel / à / Paris
